The appeal in this case is from an order in a foreclosure suit entering a deficiency decree against appellants, who were assignors of the mortgage and endorsers of the notes which constituted the cause of action. The deficiency order or decree was dated May 9th, 1930, and filed May 13th, 1930.
The question presented by this appeal, i. e., "Is the Circuit Court authorized, in a foreclosure suit, to enter a deficiency decree against the payees and mortgagees when they have become endorsers and assignors of the notes and mortgage in due and regular course of business," was definitely answered by this Court in the negative and set at rest in accord with the contention of appellants in the opinion and judgment in the case of Younghusband vs. Fort Pierce Bank  Trust Company, decided October 29th, 1930, and reported in 130 So. 725. *Page 708 
On authority of the opinion and judgment in that case the decree appealed from should be reversed and it is so ordered.
Reversed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.